*528ORDER
PER CURIAM.
Ledcor Construction, Inc., (Ledcor) appeals from the trial court’s entry of an amended judgment in favor of Gershenson Construction Company, Inc., (Gershenson) on Gershenson’s petition alleging breach of contract and foreclosure of a mechanic’s lien, and on Gershenson’s claim for attorneys’ fees, expert witness fees, and costs. Gershenson cross-appeals with regard to the trial court’s entry of judgment in favor of Ledcor on the counts in Gershenson’s petition alleging quantum meruit, rescission and abandonment, and violation of the retainage act. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).